693 N.W.2d 821 (2005)
472 Mich. 873-882
ROCCA
v.
Children's Hosp. of Michigan.
Docket No. 127618, COA No. 258500.
Supreme Court of Michigan.
March 29, 2005.
Application for leave to appeal
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the November 24, 2004 order of the Court of Appeals is considered, and it is DENIED, because *822 we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED.